Citation Nr: 1205541	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  10-06 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to May 1975. 

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in April 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The veteran testified before the undersigned in April 2011.  A transcript of the hearing is associated with the claims file.


FINDING OF FACT

The Veteran is diagnosed with schizoaffective disorder which is shown to have its onset during the Veteran's active service.  


CONCLUSION OF LAW

The criteria for service connection for schizoaffective disorder have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the veteran.

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from injury or disease incurred in service.  38 U.S.C.A. § 1110.  Service connection connotes many factors, but basically, it means that the facts, as shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as a psychosis to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 3.309.

Service treatment records show that the Veteran was not found to exhibit any psychiatric complaints, defects, diagnoses, abnormalities or other findings at entrance to active service.  However, after 14 months active service, he was observed to manifest unusual behavior including night terrors, withdrawal, and preoccupation with his own inner thoughts and underwent psychiatric evaluation.  The evaluation report shows that the Veteran's past history revealed predisposing maladaptive patterns.  These patterns included that his parents separated when he was three, a reportedly strict upbringing, getting in trouble in school and skipping school a lot.  He said he did not having many friends, and only one good one friend.  He reported feeling like the other kids were laughing at him, and hung around him just to use him or spend his money.  He reported he kept to himself and like to draw pictures.  He stated his mother threw him out at 16 because he wouldn't go to school and wouldn't help with the rent.  He reported seeing strange things when he was a child, including a man walking down the street with no hand and a little man two and one half feet tall with six horns that struck his bed and then his shadow disappeared.  He said his sister also saw this.  At 15, he said he saw a big, brown, scaly thing at the foot of his bed which turned on the lights in the house and returned to choke him.  He stated that no one ever believed him when he told them of these things; however, he stated that he never required psychiatric evaluation or treatment.  The inservice mental status examination revealed a withdrawn, quiet individual who appeared mentally dull but cooperative.  No current evidence of any thought disorder, hallucinations or delusions was observed, and there was no evidence of an organic brain syndrome.  After observation, evaluation and treatment, and review of available records and current findings, it was determined that the Veteran had shown evidence of longstanding personality disorder precluding his continued active service.  He was diagnosed with schizoid personality disorder, chronic, severe, existing prior to entry into active service.

Treatment records from the Veteran's imprisonment from 1986 to 2004 reflect that he experienced paranoid psychosis in prison in 1986, which was ultimately diagnosed as brief reactive psychosis.  Thereafter a VA examination reports in 2004 and 2005 and a 2007 private psychological evaluation that he was diagnosed with schizoaffective disorder, and schizoaffective disorder bipolar type.  Records from the Social Security Administration (SSA) concur, showing that the Veteran was found in November 2007 to be disabled due to primary diagnosis of mental retardation and a secondary diagnosis of schizophrenic, delusional (paranoid), schizoaffective and other psychotic disorders with an onset of July 1986.

It is noted that nonservice-connected pension was granted, and the Veteran was found permanently and totally disabled effective from November 2003 in a June 2004 rating decision.

In March 2008, the Veteran underwent VA examination in conjunction with his claim for service-connected for schizoaffective disorder.  He reported that during his active military service he did not tell the truth to this psychiatrist for fear of being punished or put out of the service.  He stated that at the time he was convinced he had been abducted by aliens on the way to his initial post.  The aliens were small, bald, and had big eyes and they told him they had to plant a device in the back of his head so he would live to 40 years of age.  He told the examiner he wasn't sure whether the device was still there, but he knew it did not show up on any X-rays of his head.  He could think of no other effects the device has on his thinking or functioning, and stated he wasn't sure whether the incident happened.  He further reported that while he was on active military service, he became convinced he was the Antichrist because the digit "6" occurred three times in numbers associated with him.  He denied feeling he needed to act on his role as the Antichrist, although he reported that subsequent to his discharge he sometimes felt his role was to get rid of demons which he said he might actually have seen about once every three years until three or four years ago when he became regularly compliant with his medication.  

The examiner noted that documentation in the claims file suggested that the symptoms the Veteran reported experiencing during his active service were consistent with a schizoid personality disorder, but the Veteran currently reported there were numerous symptoms he did not tell his psychiatrist about at that time.  The examiner then stated:

[i]f these are to be credited, the probability of a psychotic episode increases.  The impression from the treatment records is that psychotic episode was not definitively diagnosed within a year of his discharge from the service.  Accordingly, the question of this examination hinges on ones (sic) willingness to credit [the Veteran's] report of more florid symptology (sic) in the service, which he did not tell to the psychiatrist who saw him.  His relative lack of insight makes it difficult to obtain all diagnostic criteria for diagnosing major affective episodes, but the criteria that he does report make it seem that a major affective disorder has been present in his history on an at least as likely as not basis.  If you combine this with his report of relatively florid and apparently delusional symptomatology while in the military, the diagnosis of schizoaffective disorder is currently correct and was probably correct at the time that he was in the military.  

The examiner's diagnoses, conclusions and opinion were based on interview with and examination of the Veteran and review of the claims file.  However, treatment records from the prison at which the Veteran was incarcerated dated from 1986 to 2000, SSA records, and lay statements dated in 2009 were received subsequent to the examination.  However, for reasons explained below, the Board finds this evidence supports the conclusions made by the examiner and does not diminish the probative value of the examiner's assessment and opinion.  The examiner is therefore otherwise adequate for the purposes of adjudicating this claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Bar v. Nicholson, 21 Vet. App. 303 (2007).

Of record are four lay witness statements received in 2009:

An undated statement from a fellow-service member who enlisted in February 1974 and was in boot camp with the Veteran attests to his observation that the Veteran claimed from the middle of boot camp that he heard voices.  He said the Veteran said he was the Anti-Christ and was here to kill demons, and that a little man kept telling him to get out of the service.  The witness stated that he thought the Veteran was talking about their drill instructor.

A January 2009 statement from the Veteran's mother attested that she did not see any evidence of abnormal behavior prior to his enlistment in the service.  She observed no evidence of abnormal behavior during his formative years, puberty, adolescence or anytime he was growing up.  However, there was a very obvious difference in him after his discharge:

After he was discharged he couldn't hold a job, he got angry more easily and there were other more subtle differences.  The statements in the psychiatric evaluation given to him at [] are a mixture of untruths and exaggerations ...

[The Veteran] was a very loving, happy and friendly child.  He played and interacted with the children at school and in the neighborhood.  He enjoyed playing with the other kids.  He did not skip school until he was in the sixth grade.  At that time he was having trouble with his schoolwork.  [He] had a lot of friends not just one.  [He] never kept to himself.  I don't know why he made those statements none of them are true.  [He] did like to draw, he and one of his friends would have contest to see which one of them could draw best.  [He] never mentioned any of those so called strange things he saw.  I never heard of them until I read his Psychiatric Evaluation from the [service].  I do know he was [c]ompletely different person when he came home on leave and when he was discharged.  At the time I just thought he had to readjust to civilian life.  Later I realized there was something wrong.  He was unable to keep a job. He lost interest in  his drawings.  It seemed no matter how hard he tried he could not get his old self back.  

She also observed that she and her husband had an on again off again marriage relationship and her husband was in the home as much as he was out of it.  She was a single mother from the time the Veteran was about 12.  She stated she was not strict and she did not know what the Veteran had meant by that.

Statements from the Veteran's sisters, dated in January and February 2009 reflect their observations that the Veteran was completely changed when he returned from active service.  One sister said that she was very close to her brother and she was excited to see him when he returned home, but his response was very dry in speaking and he never looked at her.  She stated that from that day she watched him stumble through life job after job, situation after situation.  The other sister stated her brother was more friendly and talkative before he went into the military.  After he was discharged and even when he would come home on leave, he seemed quieter and withdrawn.  Little things upset him that didn't used to bother him, and she got to the point she was afraid of him.  Both stated they did not see any of the things their brother mentioned seeing in his childhood.

In sworn testimony before the undersigned, the Veteran testified that he did not receive any treatment for any kind of mental illness, nor did he receive any treatment from a psychiatrist, psychologist, or counselor before he enlisted in the active service.  He did have some problems prior to enlisting in the service, however.  He was in special education and speech therapy when he first started school.  He didn't communicate with the other school kids well and had problems with reading and speech.  The other kids made fun of him.  But he entered regular class in fourth grade.  He did not graduate from eighth grade, and dropped out at age 15.  He got his driver's permit but got in some trouble after taking the tires from an old car when he had a flat.  The Veteran testified that he experienced several episodes after entering active service.  In boot camp, he stated he asked some of the guys whether they knew anyone with three sixes in numbers associated with them, and told them he was the anti-Christ and was supposed to destroy demons.  He said he knows it's not real now but he thought he saw some demons and they looked like shadows.  The drill instructor had left them in formation and he was acting out, destroying the demons and blacked out.  One of the recruits picked him up and brought him to before the drill instructor came back.  Another incident he described again involved having three sixes associated with him.  He testified his pay was messed up and that he spoke with a Colonel about that, then asked if any other service-members had three sixes in number associated with them.  The officer found no on else of record with three sixes, and the Veteran said he then asked the officer he thought the Veteran was the anti-Christ.  He described seeing a two foot tall man in the barracks come to his bunk and tell him that he did not belong in the service.  The little man told the Veteran he was going to get rid of him, and the Veteran testified he told the doctor about it on two occasions but that the doctor didn't want to talk about it anymore, and so he stopped mentioning it.  Finally, he described being abducted by aliens, and that he reported this because he had left basic training.  At this point, he testified, he was taken straight to Criminal Investigation Division headquarters and hypnotized.  

After he was discharged, the Veteran testified he couldn't hold a job.  Ultimately he went to prison and received treatment.

The evidence raises the issue that a psychiatric condition may have pre-existed the Veteran's active military service in that the inservice psychiatric evaluation and the Veteran's own statements note experiences from the Veteran's childhood.  However, the Board observes that there are no actual medical records detailing any psychiatric conditions, symptoms or treatment prior to his entry into active service.  

In this regard, a veteran is presumed in sound condition except for defects noted when examined and accepted for service.  The presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  See 38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The Veteran's own report of seeing strange things prior to his entrance to active service does not constitute clear and convincing evidence of a pre-existing psychiatric condition.  See Wagner, supra; see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, the presumption of soundness applies in this case.  

As the Veteran was sound upon his entry into active duty, the Board must determine whether the evidence supports a finding that the diagnosed schizoaffective disorder was incurred during, or is related to, the Veteran's active military service.  

After careful review of the record, the Board finds the evidence establishes that the onset of the Veteran's schizoaffective disorder was during his active military service.  

The opinion of the March 2008 VA examiner was that if the Veteran's statements could be credited that he experienced florid and apparently delusional symptomatology while in the military, the diagnosis of schizoaffective disorder was probably correct at the time he was in the military.  

Subsequent to this examination, a statement proffered by a fellow service member who was in boot camp with the Veteran was received.  The witness attested that the Veteran, in the middle of boot camp, claimed to hear voices.  He said he was the Anti-Christ and was here to kill demons, and that a little man told him to get out of the service.  This statement was not of record at the time of the March 2008 VA examination, but it corroborates the Veteran's assertions and testimony that he experienced such incidents while on active duty.

In addition, statements from the Veteran's mother and sisters, also received after the March 2008 examination, attest to his changed demeanor following his entrance into active service, corroborating the Veteran's statements that whatever he experienced during active service, it changed him completely.  

Also received after the March 2008 examination are treatment records from the Veteran's imprisonment from 1986 to 2000.  This evidence, when added to those records of treatment from the prison dated from 2000 to 2004, show that he experienced paranoid psychosis in prison in 1986, and was treated for psychotic symptoms throughout his imprisonment.  With the statements proffered by the Veteran's sisters and mother, and VA examination reports and treatment records, the record establishes continuity of symptoms from the Veteran's active service to the present.

Finally, the Veteran offered his own testimony before the undersigned, attesting to his experiences and state of mind prior to, during, and after his active military service.  His testimony is consistent with statements he has made throughout the course of his appeal, including during his June 2009 testimony before the RO.  The Board finds the Veteran to be a credible witness and believes he has described, as truthfully and to the best of his ability, what he remembers happening during his active service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The evidence added to the record after the March 2008 VA examination has the dual impact of corroborating the Veteran's assertions that he experienced such incidents while on active duty and provides evidence of continuity of symptomatology from active service to the present.  Of critical importance is the buddy statement attesting to the Veteran's claims of hearing voices and statements he was the Anti-Christ and saw a little man telling him to get out of the service during boot camp.

The March 2008 VA examiner's opinion was contingent on the Veteran's credibility as a witness, and these lay statements corroborate that credibility.

In summary, the totality of the evidence presents a disability picture establishing that schizoaffective disorder had its onset during active service and has continued to the present.

In light of the foregoing, the Board finds that the evidence is at the least in equipoise.  Accordingly, the onset of schizoaffective disorder has been found to be during active military service and has been continuous since that time to the present.  Service connection is therefore warranted.  See 38 C.F.R. §§  3.307, 3.309 (2011).


ORDER

Entitlement to service connection for schizoaffective disorder is granted.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


